FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D16-3243
                 _____________________________

COURTNEY S. BROWN,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

                          April 17, 2018


PER CURIAM.

    Courtney S. Brown (“Appellant”) appeals her convictions and
sentences for attempted second-degree murder, shooting at or into
a building, possession of a firearm by a convicted felon, and
throwing a deadly missile into a building. We affirm in all respects
and write only to explain why the trial court properly denied
Appellant’s motion for judgment of acquittal.

     Appellant, Richard Golden, and LaPorshia Patterson were
charged with attempted first-degree murder (count I) and shooting
at or into a building (count II). Appellant also was charged with
possession of a firearm by a convicted felon (count III) and
throwing a deadly missile into a building (count V).
     During the state’s case-in-chief, testimony was presented that
LaPorshia Patterson was involved in a fistfight with Erica Kimble
in the presence of Appellant and her boyfriend, Richard Golden.
Later that evening, Golden picked up Appellant and drove her to
a trailer. Ebony Walker, Kianna Powell, Erica Kimble, Paradise
Kimble, Jermaine Walker, and Johnayshin Wade lived in the
trailer and were asleep. Appellant got out of Golden’s car and
repeatedly knocked on the door. When no one answered, Golden
saw Appellant throw something through the trailer’s window.
Ebony Walker and Kianna Powell woke up after a brick was
thrown through the kitchen window. They went to the door and
saw Appellant getting into the front passenger seat of Golden’s car.

    Appellant accused someone of hitting her at a nightclub and
demanded that they come outside. When Walker responded that
she did not know what Appellant was talking about, Appellant
reached across Golden and started shooting repeatedly. Walker,
Powell, and Golden identified Appellant as the shooter. After
Appellant started shooting, a truck came around the corner, and
Powell saw LaPorshia Patterson shooting from the truck. After
the shooting, Walker read the following post on Patterson’s
Facebook page: “Dese hoes feeln like dey bullet proof. Bang, bang
in my Gotti voice.” Appellant responded, “Pow. Damn sho can
show em better then I can tell em.”

     Officer Federico of the Tallahassee Police Department
testified that he stopped a vehicle driven by Golden. Appellant
was in the front passenger seat, and Courtney Barnes and
Cortlandt Barnes were in the back seat. A video and audio
recording was played of a conversation between Appellant and
Golden in the back seat of Federico’s patrol car. Federico testified
that he heard Golden tell Appellant that she had gunpowder on
her hands and that Appellant responded, “That’s what I’m saying,
like.” Afterwards, Golden told Federico that he was the shooter.
At trial, Golden admitted initially telling the police that he had the
gun, that he was the only person doing the shooting, and that
Appellant had nothing to do with it, but claimed that he did this to
give Appellant time to clean the gunpowder off her hands.

    After the state rested, defense counsel moved for a judgment
of acquittal, which was denied by the trial court. During the

                                  2
defense’s case, Courtney Barnes, Cortlandt Barnes, and Appellant
testified that Richard Golden was the shooter and that Appellant
was not involved in the shooting. After the defense rested, defense
counsel renewed the motion for judgment of acquittal, which again
was denied by the trial court. The jury returned a verdict finding
Appellant guilty of the lesser included offense of attempted second-
degree murder as to count I and guilty as charged as to counts II,
III, and V with the specific finding that Appellant actually
possessed and discharged a firearm. The trial court adjudicated
Appellant guilty and sentenced her to concurrent prison terms of
thirty years with a twenty-year mandatory minimum on count I
and fifteen years on counts II, III, and V. This appeal followed.

    On a motion for judgment of acquittal, the trial court should
not grant the motion unless the evidence, viewed in a light most
favorable to the state, does not establish a prima facie case of guilt.
Dupree v. State, 705 So. 2d 90, 93 (Fla. 4th DCA 1998) (en banc).
Because a motion for judgment of acquittal raises an issue of law,
the court’s ruling on the motion is reviewed under the de novo
standard. Jones v. State, 790 So. 2d 1194, 1197 (Fla. 1st DCA
2001) (en banc). Like the trial court, the appellate court must
consider the evidence and all reasonable inferences from the
evidence in a light most favorable to the state. Id.

     In this case, Appellant claims that the trial court erred in
denying her motion for judgment of acquittal. In doing so,
Appellant asserts that (1) her convictions were based wholly on
circumstantial evidence; (2) the evidence was insufficient to
establish Appellant’s guilt because the witnesses told conflicting
stories concerning who actually did the shooting; and (3) none of
the witnesses, except Appellant, could testify as to Appellant’s
intent. The state correctly responds that the evidence against
Appellant was not wholly circumstantial because (1) three
eyewitnesses, Ebony Walker, Kianna Powell, and Richard Golden,
testified that they saw Appellant holding and firing a gun; and (2)
one eyewitness, Richard Golden, testified that he saw Appellant
throw the brick through the window of the trailer.

     Furthermore, the mere fact that there was conflicting witness
testimony does not justify a judgment of acquittal because any
conflicts in the evidence must be viewed in a light most favorable

                                  3
to the state. See Nelson v. State, 753 So. 2d 648, 649 (Fla. 3d DCA
2000) (“On review, the appellate court must view the conflicting
evidence in a light most favorable to the state.”). Appellant is
improperly asking this court to reweigh the evidence and assess
the credibility of the witnesses. See State v. Konegen, 18 So. 3d
697, 700 (Fla. 4th DCA 2009) (“Where there is contradictory,
conflicting testimony, ‘the weight of the evidence and the
witnesses’ credibility are questions solely for the jury,’ and ‘the
force of such conflicting testimony should not be determined on a
motion for judgment of acquittal.’”).

     Finally, the state correctly responds that issues of intent are
generally not resolved on a motion for judgment of acquittal. See
Manuel v. State, 16 So. 3d 833, 835 (Fla. 1st DCA 2005) (“Because
direct evidence of intent is rare, and intent is usually proven
through inference, ‘a trial court should rarely, if ever, grant a
motion for judgment of acquittal on the issue of intent.’”). Viewed
in a light favorable to the state, Appellant’s actions of traveling to
the victims’ trailer in the middle of the night following a prior
dispute, throwing a brick through the window of the trailer when
the occupants refused to come out, repeatedly firing a gun into the
occupied trailer, and making incriminating comments on Facebook
after the shooting were legally sufficient to establish that (1)
Appellant intentionally committed an act that was imminently
dangerous to another and demonstrated a depraved mind without
regard for human life so as to support a conviction for attempted
second-degree murder in violation of section 782.04(2), Florida
Statutes; (2) Appellant wantonly or maliciously threw a deadly
missile into a building in violation of section 790.19, Florida
Statutes; and (3) Appellant wantonly or maliciously shot into a
building in violation of section 790.19, Florida Statutes.
Accordingly, the trial court properly denied Appellant’s motion for
judgment of acquittal.

    AFFIRMED.

JAY, WINSOR, and M.K. THOMAS, JJ., concur.




                                  4
                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


David J. Joffe, Joffe Law, P.A., Ft. Lauderdale, for Appellant.

Pamela Jo Bondi, Attorney General, Virginia Harris, Assistant
Attorney General, Tallahassee, for Appellee.




                                 5